       Case 1:16-cr-00237-AT-JSA Document 125 Filed 06/11/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


UNITED STATES OF AMERICA               : CRIMINAL CASE NO.
                                       :
v.                                     : 1:16-cr-00237-AT-JSA
                                       :
JAMES G. MALONEY,                      :
                                       :
        Defendant.                     :

                     [PROPOSED] CONSENT ORDER

       This matter comes before the Court on Defendant James G. Maloney’s

appeals of orders issued by the United States Magistrate Judge on April 12, 2019.

Dkt. # 101. On April 30, 2019, Defendant filed appeals from the United States

Magistrate Judge’s orders with this Court. Dkt. # 106 & 107. On June 5, 2019, the

Government filed a Brief in Response to Defendant Maloney’s Appeal of the

Magistrate Judge’s April 12, 2019 Order as to the Admissibility of Classified

Information Under CIPA § 6(a), and a Brief in Response to Defendant Maloney’s

Appeal of the Magistrate Judge’s April 12, 2019 Order Regarding Defendant’s

Motion to Compel as to James G. Maloney. Dkt. # 113. On June 20, 2019,

Defendant filed his Response in Opposition to the Government’s Briefs Regarding

the Magistrate Judge’s Orders Dated April 12, 2019, and Motion to Strike. Dkt. #

116.




                                        1
      Case 1:16-cr-00237-AT-JSA Document 125 Filed 06/11/20 Page 2 of 5




      On June 5, 2020, the Court held a Scheduling Conference via telephone with

the United States Magistrate Judge, counsel for the Government, and Defendant

and his counsel. Dkt. # 124.

      The Court and the parties recognize that this case raises issues and

implicates procedures pursuant to the Classified Information Procedures Act

(CIPA), 18 U.S.C. app. 3, §§ 1 et seq., which renders review of the relevant evidence

and filings by the parties extremely challenging for the Court. The Court and the

parties further recognize that, beginning in early 2020, the Coronavirus Disease

2019 (COVID-19) has posed a serious threat to health and safety and has been

declared a global pandemic and a national emergency. See In re: Court Operations

Under the Exigent Circumstances Created By COVID-19 and Related Coronavirus,

General Order 20-01, p. 1 (N.D. Ga., March 16, 2020).

      Therefore, in view of the foregoing facts and circumstances, the parties agree

that the Court shall, subject to change, have until January 20, 2021, in which to

review Defendant’s and the Government’s objections to the United States

Magistrate Judge’s orders, and to rule on Defendant’s appeals, pursuant to Federal

Rule of Criminal Procedure 72(3). The parties agree that this extension of the time

is necessary and furthers the ends of justice, considering the challenges in

reviewing filings and evidence implicating classified information under CIPA, and

the health and safety risks presented by the COVID-19 pandemic and national

emergency.

                                         2
      Case 1:16-cr-00237-AT-JSA Document 125 Filed 06/11/20 Page 3 of 5




      The parties furthermore agree that the Court shall schedule a status

conference with the parties in October, 2020, to assess the status of the case and

determine whether the Court will be able to review Defendant’s objections to the

United States Magistrate Judge’s orders and rule on Defendant’s appeals by the

tentative, January 20, 2021, date.

      The Court therefore ORDERS that:

      (1)   The Court shall, subject to change, have until January 20, 2021, in

      which to review Defendant’s and the Government’s objections to the United

      States Magistrate Judge’s orders, and to rule on Defendant’s appeals.

      (2)   The Court shall schedule a status conference with the parties in

      October, 2020, to assess the status of the case and determine whether the

      Court will be able to review Defendant’s objections to the United States

      Magistrate Judge’s orders and rule on Defendant’s appeals by the tentative,

      January 20, 2021, date.

      (3)   The time period of any continuance entered as a result of this Order

      shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), as

      the Court finds that the ends of justice served by taking that action outweigh

      the interests of the parties and the public in a speedy trial. Absent further

      Order of the Court, the period of exclusion shall be from June 20, 2019

      through and including October 15, 2020. This time is necessary to follow the

      Classified   Information   Procedures    Act   and    address   the   exigent

                                         3
Case 1:16-cr-00237-AT-JSA Document 125 Filed 06/11/20 Page 4 of 5




circumstances created by the spread of COVID-19. These concerns outweigh

the interests of the public and the defendant in a speedy trial. The Court may

extend the period of exclusion as circumstances may warrant. This Order

and period of exclusion are incorporated by reference as a specific finding

under 18 U.S.C. § 3161(h)(7)(A) in the record of this case. The Court’s

General Order 20-01 and its three subsequent amendments are likewise

incorporated by reference as a specific finding under 18 U.S.C. §

3161(h)(7)(A) in the record of this case.

SO ORDERED, this ___ day of ________, 2020.




                                ______________________________
                                THE HONORABLE AMY TOTENBERG
                                UNITED STATES DISTRICT JUDGE




                                   4
      Case 1:16-cr-00237-AT-JSA Document 125 Filed 06/11/20 Page 5 of 5




Order prepared, agreed, and consented to by:

John Russell Phillips, Esq.
Assistant United States Attorney
Georgia Bar No. 576335
Stephen H. McClain, Esq.
Assistant United States Attorney
Georgia Bar No. 143186
United States Attorney’s Office for the Northern District of Georgia
600 Richard Russell Building
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303
E-mail:     russell.phillips@usdoj.gov
             stephen.mcclain@usdoj.gov

Craig A. Gillen, Esq.
Georgia Bar No. 294838
Anthony C. Lake
Georgia Bar No. 431149
400 Galleria Parkway
Suite 1920
Atlanta, Georgia 30339
Telephone: (404) 842-9700
Facsimile: (404) 842-9750
E-mail:       cgillen@gwllawfirm.com
             aclake@gwllawfirm.com




                                        5
